 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                           )
                                            )
 8   JOHN KRUGER ADKISON,                   )               No. C19-853RSL
                                            )
 9                         Plaintiff,        )
                v.                           )
10                                           )              ORDER TO SHOW CAUSE
     UNITED STATES OF AMERICA,              )
11                                           )
                           Defendant.        )
12   _______________________________________)
13                This matter comes before the Court sua sponte. The complaint in the above-
14   captioned matter was filed on June 3, 2019. To date, service of the summons and complaint has
15   not been made on defendant as required by Fed. R. Civ. P. 4(i)(1) and (m). Plaintiff is hereby
16   ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
17   responsive brief no later than November 20, 2019. The Clerk is directed to place this Order to
18   Show Cause on the Court’s calendar for November 22, 2019.
19
20
                  DATED this 30th day of October, 2019.
21
22
23                                            A
                                              Robert S. Lasnik
24                                            United States District Judge
25
26

     ORDER TO SHOW CAUSE
